Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 1 of 12

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF GEORGIA
ATHENS DIVISION

UNITED STATES OF AMERICA
Case No. 3:19-CR-59 (CAR)

 
 

 

 

Vv. a)
Filedat_ 2) ¢7 M
DAVID ZAVALA aka “TORO” : Left. 2020
: (if
Defendant. DEPUTY CLERK, U.S. DISTRICT COURT
: MIDDLE DISTRICT OF GEORGIA

 

PLEA AGREEMENT

It is agreed by the United States of America, by and through its undersigned attorney, and
DAVID ZAVALA aka “TORO”, hereinafter referred to as “Defendant,” and Defendant’s
undersigned attorney, as follows:

(1)

Defendant acknowledges that Defendant has reviewed and discussed the Indictment
against Defendant in this matter with Defendant’s attorney and Defendant’s attorney has explained
to Defendant his understanding of the Government’s evidence.

(2)

The Defendant understands that Defendant is not required to plead guilty, and that
Defendant has the right to plead not guilty and to elect instead to be tried by jury. The Defendant
understands that at a jury trial, Defendant would enjoy a presumption of innocence, and that the
Government would have the burden of proving Defendant’s guilt beyond a reasonable doubt. The
Defendant understands that Defendant would be entitled to the services of an attorney at all stages
of such a trial. The Defendant understands that Defendant would be entitled to confront and to
cross-examine the Government’s proof, and to present witnesses and evidence in Defendant’s own

behalf. The Defendant understands that Defendant would have the right to testify in Defendant’s

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 2 of 12

own behalf, but that Defendant could not be compelled to do so. Defendant has discussed these
rights with Defendant’s attorney. Defendant is satisfied with the services of Defendant’s attorney.
Defendant knowingly and voluntarily waives Defendant’s right to plead not guilty and to proceed
to trial.

The United States Attorney and the Defendant understand and agree that the Court should
consider its sentence in light of the advisory Federal Sentencing Guidelines, as explained in United
States v. Booker, 543 U.S, 220, 125 S.Ct. 738 (2005). Defendant knowingly and voluntarily
waives any further objections that Defendant may have based on Booker, Apprendi v. New Jersey,
530 U.S. 466 (2000), and their progeny. Therefore, the Defendant agrees that at sentencing the
Court may determine any pertinent fact by a preponderance of the evidence and the Court may
consider any reliable information, including hearsay. The Defendant expressly waives any claim
of right to an indictment, trial by jury, and/or proof beyond a reasonable doubt on any factual
determinations that pertain to sentencing in this case.

@)

Defendant being fully cognizant of Defendant’s rights, and in exchange for the
considerations to be made by the United States as set forth in paragraph (4) below, agrees pursuant
to Rule 11(c), Federal Rules of Criminal Procedure, as follows:

{A} The Defendant is guilty and will knowingly and voluntarily enter a plea of guilty
to Count One (1) of the Indictment which charges Defendant Conspiracy to Possess with intent to
distribute a mixture containing a detectable amount of methamphetamine in excess of five hundred
(500) grams and marijuana in violation of Title 21 U.S.C 846 i/c/w 81(a)(1), (b)(E(A)(vili) and

841(b)(1)(D).

 

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 3 of 12

(B) That Defendant fully understands that Defendant’s plea of guilty as set forth in
Subparagraph (A), above, will subject Defendant to a minimum mandatory sentence of ten (10)
years to a maximum term of life imprisonment, a maximum fine of $10,000,000.00, or both, and
a term of supervised release of at least five (5) years. Defendant further acknowledges that the
Court is required to impose a mandatory assessment of $100.00 per count.

(C) The Defendant acknowledges and understands that the Court is not bound by any
estimate of the advisory sentencing range that Defendant may have received from Defendant’s
attorney, the Government, or the Probation Office. The Defendant further acknowledges and
agrees that Defendant will not be allowed to withdraw Defendant’s plea because Defendant has
received an estimated guideline range from the Government, Defendant’s attorney, or the
Probation Office which is different from the advisory guideline range computed by the Probation
Office in the Presentence Investigation Report and found by the Court to be the correct advisory
guideline range.

(D) The Defendant understands fully and has discussed with Defendant’s attorney that
the Court will not be able to consider or determine an advisory guideline sentencing range until
after a Presentence Investigation Report has been completed. The Defendant understands and has
discussed with Defendant’s attorney that the Defendant will have the opportunity to review the
Presentence Investigation Report and challenge any facts reported therein. The Defendant
understands and has discussed with Defendant’s attorney that any objections or challenges by the
Defendant or Defendant’s attorney to the Presentence Investigation Report, the Court's evaluation
and rulings on that Report, or the Court’s sentence, will not be grounds for withdrawal of the plea

of guilty.

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 4 of 12

(2) Defendant understands and has discussed with Defendant’s attorney that after the
Court considers the advisory guideline range for this case, the Court will have the discretion to
impose a sentence that is more severe or less severe than the advisory guideline range.

(F) Defendant agrees to provide a check for the mandatory assessment at the time of
sentencing.

(G) Waiver of Appeal Rights and Right of Collateral Attack: Understanding that
Title 18, United States Code, Section 3742 provides for appeal by a Defendant of the sentence
under certain circumstances, Defendant waives any right to appeal the imposition of sentence upon
Defendant, including the right to appeal the amount of restitution imposed, if any, except in the
event that the District Court imposes a sentence that exceeds the advisory guideline range as that
range has been calculated by the District Court at the time of sentencing, or in the event that the
District Court imposes a sentence in excess of the statutory maximum.

(H) Defendant waives any right to collaterally attack Defendant's conviction and
sentence under Title 28, United States Code, Section 2255, or to bring any other collateral attack,
except that Defendant shall retain the right to bring a claim of ineffective assistance of counsel.
This provision shall not bar the filing of a petition for writ of habeas corpus, as permitted by Title
28, United States Code, Section 2241.

(1) Defendant waives any right to file a motion for modification of sentence, including
under Title 18, United States Code, Section 3582(c)(2), except in the event of a future retroactive
amendment to the sentencing guidelines which would affect Defendant’s sentence,

(J) Defendant and the Government agree that nothing in this plea agreement shall

affect the Government’s right or obligation to appeal as set forth in 18 U.S.C. § 3742(b). If,

st

   

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 5 of 12

however, the Government appeals Defendant’s sentence pursuant to this statute, Defendant is
released from Defendant’s waiver of Defendant’s right to appeal altogether.

(K) Defendant acknowledges that this waiver may result in the dismissal of any appeal
or collateral attack Defendant might file challenging his/her conviction or sentence in this case. If
Defendant files a notice of appeal or collateral attack, notwithstanding this agreement, Defendant
agrees that this case shall, upon motion of the Government, be remanded to the District Court to
determine whether Defendant is in breach of this agreement and, if so, to permit the Government
to withdraw from the plea agreement.

(L} The Defendant understands that the Government may have various items of
biological evidence in its possession in connection with this case that could be subjected to DNA
testing. Biological evidence for this purpose is defined as any sexual assault forensic examination
kit and any other evidence that, in the course of the investigation and prosecution of this matter,
has been detected and has been identified as semen, blood, saliva, hair, skin tissue, or some other
type of biological material.

The Defendant further understands that following conviction in this case, he could file a
motion with the Court to require DNA testing of any such biological evidence pursuant to 18
U.S.C, § 3600 in an attempt to prove Defendant's innocence. The Defendant fully understands this
right to have any and all of the biological evidence in this case tested for DNA, has discussed this
right with Defendant's attorney, and knowingly and voluntarily waives the right to have such DNA
testing performed on the biological evidence in this case. Defendant fully understands that because
Defendant is waiving this right, the biological evidence in this case will likely be destroyed or will

otherwise be unavailable for DNA testing in the future.

(4)

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 6 of 12

In exchange for the consideration set forth in Paragraph (3) above, the United States
Attorney for the Middle District of Georgia agrees as follows:

(A) That he will accept the plea of guilty by Defendant as provided in Paragraph (3)(A),
above, in full satisfaction of all possible federal criminal charges, known to the United States
Attorney at the time of Defendant’s guilty plea, which might have been brought solely in this
district against the Defendant. Further if at the time of sentencing there are any remaining counts,
they will be dismissed.

(B) If the Defendant affirmatively manifests an acceptance of responsibility as
contemplated by the Sentencing Guidelines, the United States Attorney will recommend to the
Court that the Defendant receive a downward adjustment in the advisory guideline range.
However, the decision whether the Defendant will receive any sentence reduction for acceptance
of responsibility rests within the Court's discretion, The United States expressly reserves its right
to furnish to the Court information, if any, showing that the Defendant has not accepted
responsibility, including, but not limited to, denying his involvement, or engaging in additional
criminal conduct including personal use of a controlled substance.

(5)
Nothing herein limits the sentencing discretion of the Court.
(6)

This agreement constitutes the entire agreement between the Defendant and the United
States, and no other promises or inducements have been made, directly or indirectly, by any agent
of the United States, including any Assistant United States Attorney, concerning any plea to be

entered in this case. In addition, Defendant states that no person has, directly or indirectly,

¥.

 

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 7 of 12

threatened or coerced Defendant to do or refrain from doing anything in connection with any aspect
of this case, including entering a plea of guilty.
(7)

As an aid to this Court, the United States Attorney and the Defendant, by and through
Defendant’s attorney, enter into the following Stipulation of Fact. This stipulation is entered into
in good faith with all parties understanding that the stipulation is not binding on the Court. Under
U.S.8.G. Policy Statement Section 6B1.4(d), this Court may accept this stipulation as written or
in its discretion with the aid of the Presentence Investigation Report determine the facts relevant
to sentencing.

Subject to the above paragraph, the United States Attorney and the Defendant stipulate and
agree that the following facts are true and would be proven beyond a reasonable doubt at a trial:

Defendant agrees and stipulates that the Government can prove beyond a reasonable doubt
the facts alleged in the Indictment.

DAVID ZAVALA aka “TORO”, herein after Zavala has been in the Georgia Department of
Corrections (DOC) in the Middle District of Georgia and elsewhere for several years. While
in custody, Zavala has conducted methamphetamine transactions using over thirty- (30)
contraband cell phones and/or using social media platforms. DOC and BOP officers have to
date seized thirty-five (35) contraband cell phones from Zavala.

In 2016, law enforcement officers (LEO) began investigating Zavala’s drug trafficking
organization and obtained valid search warrant and a wiretap for Zavala’s Facebook account.
LEO discovered messages between Zavala and his associates where he was directing and
coordinating deliveries of methamphetamine to multiple individuals and instructing others

on how to make payments to him and others involved in the drug organization.

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 8 of 12

On May 5, 2016, Karen Myers was arrested at Jonathan Powell’s home in Athens, Georgia
in possession of 430 grams of methamphetamine. Myers’ boyfriend and coconspirator,
Jonathan Powell remained hidden in the attic and was not apprehended on that date. Powell
and Myers were indicted by the Government and later pled guilty 2017. Both Myers and
Powell cooperated with the Government. In his debriefing, Powell explained Chris Harris
introduced him to “Toro” for the purpose of obtaining methamphetamine, Powell
communicated with “Toro” via contraband cell phones because “Toro” was in prison. Powell
stated he purchased meth from “Toro” in amounts varying from 18 to 32 ounces at a time.
“Toro” instructed Powell to deposit cash on bank accounts, usually Wells Fargo and then
would give Powell or Harris the address to meet his runners, The meeting locations varied
as did the runners, who would sell Powell or Harris the methamphetamine.

From January 14 to January 18, 2016, Andrew Young and Zavala exchanged a number
of text messages about Andrew Young driving from Georgia to Texas to pick up meth and
return to Georgia. During the trip, Andrew Young sent updating texts noting his location and

once he was close to McAllen, Texas, Zavala provided the address of the home Andrew Young

Mal a JIAG

would pick up eseiietr: Andre ¢Voung sent Zavala a text asking to get “two on credit” since

  
 

 

he had gone to Texas foF d few days and needed his customers straight. Zavala replied to wait
until he returned to Georgia and he would give him “1/4 pound see through (crystal meth)
and 2 bags of trees (marijuana) every trip. On January 18, 2016, Andrew Young sent texts to
Zavala as he was driving back to Georgia, Zavala directed Andrew Young to drive to Dalton,
Georgia and later to a Walmart to pick up money. Zavala instructed Andrew Young to send
money to other individuals and said to send it via Money gram. On May 30, 2016, Andrew

Young was arrested in Oglethorpe County, Georgia in possession of a stolen rental car from

 

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 9 of 12

McAllen, Texas. He failed to return the car after the rental period expired. Andrew Young was
in possession of 74.46 grams of methamphetamine. After his arrest, Andrew Young’s sister
sent several messages via Facebook saying her brother Andrew Young was trying to get in
touch with him. Zavala did not respond.

From March to September 2017, Zavala communicated with co-defendant Ricky Young
coordinating sales of ounces to more than one kilogram of methamphetamine. Zavala
directed associates like Ricky Young to call the “office” or “Gambino Office” phone number.
On September 16, 2017, Ricky Young sent a Facebook message asking Zavala “to call this
guy because he wanted to get a “whole” (kilogram), Zavala responded “Gambino Office
9092566117", “download whats app”. Ricky Young replied “we got 4100 I’m trying to get as
much as I can because I’m tired of coming everyday”. Zavala replied “whats app”. Ricky
Young explained he does not know how to use Whats app, can’t figure out how to listen to
the voice message Zavala just sent him and finally he has “41 and wants to get the whole
thing”. On September 21, 2017, Ricky Young sent Zavala a text with a new phone number, as
his “whats app” and he would be ready by 5:00. Ricky Young was arrested on September 23,
2017 in possession of 109 grams of meth.

On October 2017, coconspirator and DOC inmate Bruce Hicks contacted Zavala, Mathew
Shaver (“Sandy”) and Peggy Bentley to let them know he (Hicks) was going in the “Hole”
(solitary confinement) because “look bro they got my phn”. Hicks told Zavala, he could trust
them. Hicks provided Zavala Bentley’s and Shaver’s phone numbers. In November 2017,
Mathew Shaver, Mechelle Morris and Steve Turbevilie and were arrested in possession of
seventeen hundred grams of methamphetamine and while Hicks was still in solitary

confinement. On May 24, 2018, Bentley was arrested in Oconee County with several ounces

 

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 10 of 12

of methamphetamine and her phone was seized. Zavala’s cell phone #11 ending on 0794 was
found in Bentley’s contacts. Bentley pled guilty and cooperated with law enforcement.

Bentley confirmed Hicks had Zavala worked together in 2017 when Hicks was sent to the

 

“Hole” and stated Zavala had a thirty (30) kilograms shipment of methamphetamine coming
to Georgia. Zavala wanted her to stash the meth until it could go to Vargas.

On June 25, 2018, Jose Arguelles was arrested in Franklin County on his way to deliver
an ounce of meth to a confidential informant. Arguelles agreed to make a call to his supplier,
Russ and order half a kilogram of methamphetamine. The next day, Russell Huckaba was
arrested in possession of 480 grams of meth with an 80% purity as he drove into the
restaurant where Arguelles was supposed to meet him. LEO seized Huckaba’s cell phone.
During the search of Huckaba’s cell phone, LEO found a text message from Rick Young asking
to talk to “Toro”. Huckaba directed him to “hit Toro” on Whats app. LEO discovered text
messages between Huckaba and Zavala discussing money owed by Chief for meth fronted.
Chief is Arguelles’ alias.

The suspected drugs purchased and seized during the investigation were sent to the

crime laboratory and tested positive for methamphetamine.

 

BHdbheag hela ie

The Government and the Defendant stipulate that the amount of evegkeeeeaine attributable
to the Defendant under Relevant Conduct is more than fifteen (15) kilogramiS but less than thirty
kilograms (30) of methamphetamine. The Government and the Defendant stipulate that an
enhancement under U.S.8.G.§ 2D 1.1 is not warranted and a four (4) level enhancement under

U.S.S.G § 3B1.1 for aggravated role in the offense is warranted.

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 11 of 12

(8)
ACCEPTANCE OF PLEA AGREEMENT

Defendant understands and has fully discussed with Defendant’s attorney that this
agreement shall become effective only upon the Court’s acceptance of this agreement and the

Court’s acceptance of the plea of guilty by the Defendant.

SO AGREED, this // day of PO fd fe

 

   
  
 

CHARLES E, PEELER ‘)
UNITED STATES ATTORNBY/,

LAALAZALEL

TAMARA A. JARRETT

I, DAVID ZAVALA, aka “TORO”, have read this agreement and had this agreement
read to me by my attorney, WILLIAM MORRISON. I have discussed this agreement with my

attorney and I fully understand it and agree to its terms.

  

 

DAVID ZAVALA A "ORO?
DEFENDANT

I, WILLIAM MORRISON, attorney for Defendant, DAVID ZAVALA,AKA “TORO”,
have explained the Indictment and the Government’s evidence received through discovery and my

investigation of the charge to Defendant. I believe Defendant understands the charge against

 
Case 3:19-cr-00059-CAR-CHW Document 77 Filed 12/11/20 Page 12 of 12

Defendant and the evidence that would be presented against Defendant at a trial. I have read this
agreement, have been given a copy of it for my file, and have explained it to Defendant. To the

best of my knowledge and belief, Defendant understands this agreement.

 

) Lo =
WILLIAM MORRISON 7 ==.
ATTORNEY FOR DEFENDANT
